Title: To Alexander Hamilton from Stephen Moylan, 5 April 1792
From: Moylan, Stephen
To: Hamilton, Alexander


Philadelphia, April 5, 1792. “I will not take up your time for the trouble I am about to give by apologizing for it.… I never received my commutation certificate the reasons are, first I was under a necessity of living very retired since the peace the Limitation Act never came to my Knowledge until May 89 when I went to New York—the other is, an impossibility of my being able to close my Regimental Accounts—Such as I coud make out were transmitted to the proper office. The reason of my inability in this matter proceeds from the loss of a part of my most essential papers.… If you can put me in the way of getting what is so justly due to me for long and some essential services renderd the public it will place me in a very different situation to that I now stand in—it will place me above Want.…”
